[Cite as State v. Barner, 2022-Ohio-432.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       MEIGS COUNTY



STATE OF OHIO,                                     :     Case Nos. 19CA11
                                                                   19CA12
        Plaintiff-Appellee,                        :

        v.                                         :
                                                          ENTRY DENYING APPLICATION FOR
                                                          REOPENING OF APPEAL
DAVID A. BARNER,                                   :

        Defendant-Appellant.                       :     RELEASED 2/10/2022


HESS, J.,

        {¶1}     Appellant David A. Barner filed an application to reopen his appeal under

App.R. 26(B) based on our decision and judgment entry affirming, as modified, the trial

court’s judgment dismissing his petition for postconviction relief. The state opposed the

motion. We DENY his application because App.R. 26(B) does not provide for the

reopening of an appeal from a petition for postconviction relief.

                                            I. Procedural History

        {¶2}     The Meigs County grand jury indicted Barner on two counts of pandering

obscenity involving a minor, two counts of pandering sexually oriented matter involving

a minor, two counts of sexual battery, and two counts of gross sexual imposition, Case

No. 09-CR-003. In a separate case, Case No. 09-CR-114, Barner was charged in a bill

of information with one count of pandering obscenity involving a minor. The trial court

entered a nolle prosequi on the sexual battery charges, and Barner pleaded guilty to the

remaining charges. The trial court merged the relevant counts and sentenced Barner,
Meigs App. Nos. 19CA11, 19CA12                                                           2

in Case No. 09-CR-114, to a prison term of eight years for pandering obscenity

involving a minor, and, in Case No. 09-CR-003, to 18 months for the first count of

pandering obscenity involving a minor, a five-year community control sanction for the

second count of pandering obscenity involving a minor, and five years each on the two

gross sexual imposition counts, all to be served consecutively for a total prison term of

19.5 years, with the community control sanction to be served consecutive to the prison

term. Barner appealed but did not raise any purported sentencing errors and we

affirmed the judgment. State v. Barner, 4th Dist. Meigs No. 10CA9, 2012-Ohio-4584.

      {¶3}   In 2019, nine years after his conviction, Barner filed a Petition to Vacate or

Set Aside Judgment of Conviction or Sentence in which he contended that the trial court

did not comply with statutory requirements for imposing consecutive sentences. He

argued that he was denied the protections of R.C. 2929.14(C)(4) because the trial court

did not make factual findings before imposing consecutive sentences. He claimed he

“was told at sentencing that the law requiring the fact finding was no longer required”

but in 2014 the Supreme Court of Ohio upheld the factual findings requirement in State

v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659. The trial court

summarily found his petition “not well-taken” and denied it. Barner appealed and we

affirmed the trial court’s judgment, modified to reflect that the court should have

dismissed the petition as untimely. State v. Barner, 4th Dist. Meigs Nos. 19CA11,

19CA12, 2021-Ohio-654.

      {¶4}   In December 2021, over nine months after we journalized our decision

affirming the denial of his petition for postconviction relief, Barner filed a Motion to

Reopen Appeal in Case Nos. 19CA11 and 19CA12.
Meigs App. Nos. 19CA11, 19CA12                                                           3

                                    II. Legal Analysis

       {¶5}   App.R. 26(B)(1) governs an application for reopening and provides:

          (1) A defendant in a criminal case may apply for reopening of the
          appeal from the judgment of conviction and sentence, based on a
          claim of ineffective assistance of counsel. An application for reopening
          shall be filed in the court of appeals where the appeal was decided
          within ninety days from the journalization of the appellate judgment
          unless the application shows good cause for filing at a later time.
          (Emphasis added.)

       {¶6}   Because Barner seeks to reopen his appeal from the trial court’s denial of

his petition for postconviction relief, and not an appeal from a judgment of conviction

and sentence, no basis exists under App.R. 26(B) to reopen the appeal. State v.

Loomer, 76 Ohio St.3d 398, 399, 1996-Ohio-59, 667 N.E.2d 1209 (App.R. 26(B) is

clearly limited to appeals from the judgment of conviction and sentence); State v. Smith,

8th Dist. Cuyahoga No. 108727, 2021-Ohio-202; State v. Bush, 7th Dist. Mahoning No.

18MA0105, 2020-Ohio-1147, ¶ 3 (“App.R. 26(B) does not apply to post-judgment

motions such as postconviction relief petitions”); State v. Perotti, 8th Dist. Cuyahoga No.

73743, 2005-Ohio-2175, ¶ 3 (an effort to reopen the appeal of a postconviction relief

petition is beyond the scope of App.R. 26(B)).

       {¶7}   Even if we were to construe Barner’s application as one to reopen his

original appeal from the judgment and conviction in Case No. 10CA9, Barner’s

application fails to comply with the requirements of App.R. 26(B)(1), among which are:

(1) he does not raise a claim of ineffective assistance of appellate counsel; (2) the

application was not filed within ninety days from the journalization of the 2012 appellate

judgment; and (3) he has not made a showing of good cause for an untimely filing

nearly a decade later.
Meigs App. Nos. 19CA11, 19CA12                                                     4

       {¶8}   Additionally, if we were to construe Barner’s application as one for

reconsideration under App.R. 26(A), it would likewise be untimely. An application for

reconsideration must be made no later than ten days after the clerk has mailed the

judgment and noted it on the docket. Under App.R. 14(B), an enlargement of this time

“shall not be granted except on a showing of extraordinary circumstances,” which

Barner has failed to make.

       {¶9}   Therefore, the application for reopening is denied.

APPLICATION DENIED. IT IS SO ORDERED.

Abele, J. & Wilkin, J.: Concur.



                                                FOR THE COURT


                                                _____________________________
                                                Michael D. Hess, Judge